Abatement Order filed May 10, 2012.




                                      .
                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00034-CV
                                    ____________

                            HELEN MAYFIELD, Appellant

                                            V.

  THE EAGLE NEWSPAPER, HOLLY HUFFMAN, MATTHEW WATKINS &
   JOHN P. BARNWELL, CEO OF THE EVENING POST PUBLISHING CO.,
                JOINTLY AND SEVERALLY, Appellees



                         On Appeal from the 129th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-26254


                               ABATEMENT ORDER
       On January 10, 2012, appellant filed a notice of appeal from a summary judgment
signed on or about December 12, 2011. Appellant seeks to proceed without the advance
payment of costs in her appeal. See Tex. R. App. P. 20.1. On April 21, 2012, appellant
filed a notice of appeal from the order sustaining the contest to her affidavit of indigence
signed on or about April 16, 2012, and an appeal is pending under our case number
14-12-00392-CV.
       An appellant is entitled to challenge the denial of indigent status for her appeal, and
the court of appeals may order the record necessary for a review of the trial court’s ruling
without the advance payment of costs. See In re Arroyo, 988 S.W.2d 737, 738-39 (Tex.
1998). Accordingly, this court has ordered preparation of a partial record necessary to
review the trial court’s order sustaining the contest(s) to appellant’s affidavit.

       We order this appeal ABATED pending the completion of our review in the related
appeal filed under our number 14-12-00308-CV. The appeal is abated, treated as a closed
case, and removed from this court's active docket. The appeal will be reinstated on this
court's active docket when the review of the trial court's ruling on indigency has been
completed. The court will also consider an appropriate motion to reinstate the appeal filed
by any party.



                                            PER CURIAM




                                               2